Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered July 29, 2021 for the patent application 17/121,173.   


Status of Claims

Claims 1 – 19 are pending in the application.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on May 17, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   



The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claims 8 and 18.  Claim 1 recites the limitations of:

( A ) receiving, at a network-based service provider, an identification of a first merchant from a giver at a first time, wherein a gift from the giver to a recipient is redeemable at the first merchant, the giver having a giver payment account existing prior to the first time and the recipient having a recipient payment account existing prior to the first time; 
( B ) generating, via the network-based service provider, a policy comprising the first merchant, wherein the policy is at least in part giver-defined and wherein the policy is linked to the recipient payment account; 
( C ) transmitting an electronic notice to a recipient device, the electronic notice indicating the first merchant and that the policy is linked to the recipient payment account; 
( D ) receiving a selection from the recipient of a second merchant at which to redeem the gift from the giver; 
( E ) updating the policy to apply to the second merchant selected by the recipient to yield an updated policy; and
( F ) upon receiving an indication of a triggering event caused by use of the recipient payment account at a second time which is later than the first time and as defined by the updated policy, applying an amount of money to the gift.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the network-based service provider or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 18.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “updating” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) and ( B ) above in Applicant’s specification para [0018], which discloses “This disclosure provides solutions to several gift-related problems, but focuses on systems, methods, and non-transitory computer-readable storage media for processing gift transactions. This disclosure provides a number of different solutions to issues in the gift card industry. For example, one solution enables a recipient of a gift credit for one merchant to swap that gift credit or exchange it so that it is redeemable at a second merchant. A method in this regard can include receiving, at a network-based service provider, an identification of a first merchant from a giver at a first time, wherein a gift from the giver to a recipient is redeemable at the first merchant. The giver can have a giver payment account existing prior to the first time and the recipient can have a recipient payment account existing prior to the first time. The method can include generating, via the network-based service provider, a policy including the first merchant, wherein the policy is at least in part giver-defined and wherein the policy is linked to the recipient payment account.“.   Similar arguments apply to claims 8 and 18.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 8 and 18 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 8 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 8, and 18 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 7, 9 – 17 and 19 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 7, 9 – 17 and 19 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 8 and 18 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2, 4, 7, 9 – 13, 17 and 19 clearly further define the abstract idea as stated above and claims 3, 5, 6 and 14 - 16 further define extra-solution activities such as presenting data and transmitting/receiving data. Furthermore, dependent claims 2 – 7, 9 – 17 and 19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 19 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being obvious over Ned Hoffman (Pat. # US 8,639,629 B2 – herein referred to as Hoffman) in view of David W. Deaton et al. (Pat.# US 6,292,786 B1 - herein referred to as Deaton) and further in view of Peter M. Karas et al. (Pub.# US 2003/0130907 A 1 - herein referred to as Karas).

Re: Claim 1, Hoffman discloses a method comprising: 
receiving, at a network-based service provider, an identification of a first merchant from a giver at a first time, wherein a gift from the giver to a recipient is redeemable at the first merchant, the giver having a giver payment account existing prior to the first time and the recipient having a recipient payment account existing prior to the first time (Hoffman, col. 21, lines 18 - 25  - In an illustrative embodiment of the system of the invention, an incentives account comprises financial data, comprising: gift certificate units; stored-value units; electronic coupon units having a predetermined monetary value; minutes of telephone calling time; miles towards earning a free airplane flight; accruing units of a predetermined monetary value exchangeable for a product, and; accruing units of a predetermined monetary value exchangeable for a service.). 
However, Hoffman does not expressly disclose:  
generating, via the network-based service provider, a policy comprising the first merchant, wherein the policy is at least in part giver-defined and wherein the policy is linked to the recipient payment account; 
transmitting an electronic notice to a recipient device, the electronic notice indicating the first merchant and that the policy is linked to the recipient payment account.
In a similar field of endeavor, Deaton discloses:
generating, via the network-based service provider, a policy comprising the first merchant, wherein the policy is at least in part giver-defined and wherein the policy is linked to the recipient payment account (Deaton, col. 5, lines 43 - 54 - Whether or not connected to UPC server 12, incentive controller 44 may provide incentives, such as redeemable coupons or a written notification of a future product discount or advertising message, to customers at points of sale 36, 38, 40, recommend such incentives to  manufacturer 16, or process incentives generated by manufacturer 16. Incentive controller 44 may also be used in validating product pur- chases in conjunction with products offered at a discount or for products for which coupons are redeemed. Incentive controller 44 may generate incentives based upon a customer's past purchasing history, a customer's present purchases, a combination of these two, or other suitable techniques.); 
transmitting an electronic notice to a recipient device, the electronic notice indicating the first merchant and that the policy is linked to the recipient payment account (Deaton, col. 9, lines 15 - 23 - After point-of-sale information is received by UPC server 12, point-of-sale information is transmitted on a substantially real-time basis over communication link 26 to manufacturer 16. In the embodiment illustrated in FIGURE al communication link 26 is an Internet connection between manufacturers16 and UPC server 12; however, other suit- able connections may be established including satellite links, wireless communications, phone lines, and dedicated lines.).
Therefore, in light of the teachings of Deaton, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hoffman, motivation according to one KSR Exemplary Rationale where a known technique is used improve similar methods and systems in the same way to providing manufacturer a summary of the number and amount of coupons redeemed for the particular manufacturer.
However, Hoffman in view of Deaton does not expressly disclose:  
receiving a selection from the recipient of a second merchant at which to redeem the gift from the giver; 
updating the policy to apply to the second merchant selected by the recipient to yield an updated policy; and
upon receiving an indication of a triggering event caused by use of the recipient payment account at a second time which is later than the first time and as defined by the updated policy, applying an amount of money to the gift.
In a similar field of endeavor, Karas discloses:
receiving a selection from the recipient of a second merchant at which to redeem the gift from the giver (Karas, [0039] - The promotion handler 160-1 allows adding and removing money in a form other than legal tender or a negotiable instrument. Examples include airline mileage programs and prepaid phone cards. For example, a user could use money in their stored value fund to purchase airline miles with an airline mileage handler  i 60- i.  A conversion rate would be applied to convert t!1e money to mileage credit  The promotion handler 160-1 may need special information  from the payment enabler 170, such as the sender's  110 promotion account number, etc" Some of the interfaces  180 used to gain access to the payment enabler 70 could be used to also  gain access to the eCard site 140 to allow ordering a eCard with an embedded gift where a computer 120 may not be readily available to the sender 110.); 
updating the policy to apply to the second merchant selected by the recipient to yield an updated policy (Karas, [0052] -  The payment conversion function 328 allows converting between disparate forms of money as it is transferred t11rough the transfer system 190. An exchange rate database 332 holds conversion factors that allow determining the proper weight to give one form of money with respect to the others. In one example, the payment conversion function 328 may convert money in U.S. dollars to money in European Union Euros. !n anotl1er example, a user may convert money into airline miles of eight miles for every dollar for a pronation handler 160-1. The exchange rate database 332 is updated with conversion rates as often as practical using conventional methods, The conversion rate may accommodate a percentage service fee for the exchange, or instead of a conversion rate, a flat fee could be charged,); and
upon receiving an indication of a triggering event caused by use of the recipient payment account at a second time which is later than the first time and as defined by the updated policy, applying an amount of money to the gift (Karas, [0099] -  With an internal payout, the receiver 130 is given the equivalent of cash that can be used in any number of ways supported by the payment enabler 170. The sender 110 may be able to choose which ways are available for a particular gift. When the electronic gift screen is opened from the eCard 700, the receiver 130 is invited to log into the payment enabler interface 420 in step 1436. A-; indicated in step 1440, the receiver 130 can log into an existing account or open a new account in step 1312. Once an account is logged into or created, the receiver moves the money out of their stored value fund in step 1444.).
Therefore, in light of the teachings of Karas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hoffman in view of Deaton, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing for embedding electronic gifts and gift information in electronic greeting cards (eCards).

Re: Claim 2, Hoffman discloses the method of claim 1, further comprising: 
initiating a transfer of the amount of money associated with the gift from a giver payment account to a holding account (Hoffman, col. 81, lines 1 - 6  - a Registry Financial Account 65  from or to a  Financial Account 65, comprising a buy-sell; a gift; a scrip; intra­ Financial Account 65 transfers between or among Financial Accounts 65 owned by same user, wherein there is no buyer­ seller financial transaction or payment processing as may required with a standard purchase.).

Re: Claim 3, Hoffman discloses the method of claim 2, wherein upon the receiving of the indication, the method further comprises: 
transferring at least part of the amount of money from the holding account to the recipient payment account (Hoffman, col. 62, lines 54 - 60  - A financial transaction is any electronic transfer or exchange of Financial Data having a predetermined monetary or monetary-equivalent unit value which is legal tender or a legal tender-equivalent, and which is honored by an Account Issuer, such that a User's purchase, expenditure or usage of these units results in the User's purchase or sale of goods, services or currency involving an Account Issuer.).

Re: Claim 4, Hoffman discloses the method of claim 1, 
wherein the first merchant comprises a category of merchants (Hoffman, coL124, lines 35 59 - In one illustrative embodiment of the invention, the UAR 15 within the RMN 14 comprises two Financial Accounts 65 comprising Ru!e~Modules which govern, for example, a per purchase spending limit, a time of day use, geographic location, type or nature of financial transactions, a day of week use, certain merchant use and/or the like, vvherein an additional verification rnay be required when using the NAT 62 outside of the restriction.  The restrictions may be personally assigned by the User, the Account Issuer or the RMN 14. For example, in one illustrative embodiment, the account may be established such that purchases above $X (i.e., the spending limit) must be verified by the User using a special secondary Persona! Verification Code (PVC) 202 which may be recognized by the RMN 14 as being unique to the User and the correlative financial transaction wi1erein the Financial Account 65 is selected. Where the requested purchase may be above the established per purchase spending limit, the User may be required to provide, for example, to enter biometric data, wherein a biometric sample of the user is electronically scanned by a user interface apparatus.).

Re: Claim 5, Hoffman discloses the method of claim 4, 
wherein the category of merchants share a common characteristic (Hoffman, co.124, lines 35 59 - In one illustrative embodiment of the invention, the UAR 15 within the RMN 14 comprises two Financial Accounts 65 comprising Rule~Modules which govern, for example, a per purchase spending limit, a time of day use, geographic location, type or nature of financial transactions, a day of week use, certain merchant use and/or the like, vvherein an additional verification may be required when using the NAT 62 outside of the restriction The restrictions may be personally assigned by the User, the Account Issuer or the RMN 14. For example, in one illustrative embodiment, the account may be established suc!1 t!1at purchases above $X (i.e., the spending limit) must be verified by the User using a special secondary Persona! Verification Code (PVC) 202 which may be recognized by the RMN 14 as being unique to the User and the correlative financial transaction wi1erein the Financial Account 65 is selected. Where the requested purchase may be above the established per purchase spending limit, the User may be required to provide, for example, to enter biometric data, wherein a biometric sample of the user is electronically scanned by a user interface apparatus.).

Re: Claim 6, Hoffman discloses the method of claim 5, 
wherein the common characteristic comprises at least one of a price range, a product category, a specific product, a location, a franchise, and a manual selection by the giver (Hoffman, co!. 49, lines 9 - 20 ~ interconnecting communications means) external to the NAT. A Financial Account further comprises: a credit account; a micropayment account; a prepaid account: a debit account; a rewards/loyalty account; a scrips account; a checking account; a savings account; an investment account; a brokerage account; and an insurance account. However, it should be noted that the invention may not be so limited, and other Financial Accounts may be contemplated to be within the scope of the present invention, including a Financial Account enabling a review of Financial Data, a transfer of Financial Data, and a financial transaction comprising an exchange of Financial Data, and an exchange, purchase or sale of goods and/or services.).

Re: Claim 7, Hoffman discloses the method of claim 1, 
wherein the triggering event comprises a purchase made at the second merchant using the recipient payment account (Hoffman, col. 123, lines 29 - 44  - In another embodiment, an Account Issuer can bid on keywords relating to Ancillary Transaction Data 172 of a User's financial transaction over the Internet or at POS. Prior to, or concurrent with, a User making a purchase, a keyword associated with that purchase may be the subject of such bids, said keyword comprising:  the name or type of product;  the geographic  location  of  a  purchase;  the  name  or  type  of retailer; the dollar amount of the purchase; the manufacturer of the product; and the like. When a User purchases a product on which an Account Issuer has the highest bid, the Account Issuer can issue an non-coupon advertisement, on a printed receipt, or in an electronic receipt, associated with the financial transaction. At a point when the User is shopping either online or at a point-of-sale, the Account Issuer may be paid by a retailer or manufacturer via the Rule-Module Nexus 14 for having influenced the User's selection of a product, retailer, or Financial Account 65.).

Re: Claim 8, Hoffman discloses a method comprising: 
receiving, at a network-based service provider and from a giver, an identification of a first merchant from which a recipient can purchase a gift, wherein the giver is associated with a giver payment account existing when the identification is received, and the recipient is associated with a recipient payment account existing when the identification is received (Hoffman, col. 21, lines 18 - 25  - In an illustrative embodiment of the system of the invention, an incentives account comprises financial data, comprising: gift certificate units; stored-value units; electronic coupon units having a predetermined monetary value; minutes of telephone calling time; miles towards earning a free airplane flight; accruing units of a predetermined monetary value exchangeable for a product, and; accruing units of a predetermined monetary value exchangeable for a service.).
However, Hoffman does not expressly disclose:  
associating a policy with the first merchant, the policy having a triggering event associated with the gift.
In a similar field of endeavor, Deaton discloses:
associating a policy with the first merchant, the policy having a triggering event associated with the gift (Deaton, col. 5, lines 43 - 54 - Whether or not connected to UPC server 12, incentive controller 44 may provide incentives, such as redeemable coupons or a written notification of a future product discount or advertising message, to customers at points of sale 36, 38, 40, recommend such incentives to  manufacturer 16, or process incentives generated by manufacturer 16. Incentive controller 44 may also be used in validating product purchases in conjunction with products offered at a discount or for products for which coupons are redeemed. Incentive controller 44 may generate incentives based upon a customer's past purchasing history, a customer's present purchases, a combination of these two, or other suitable techniques.).
Therefore, in light of the teachings of Deaton, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hoffman, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way to providing manufacturer a summary of the number and amount of coupons redeemed for the particular manufacturer.
However, Hoffman in view of Deaton does not expressly disclose:  
receiving a selection from the recipient of a second merchant; 
updating the policy to replace the first merchant with the second merchant to yield an updated policy; 
determining, via a processor, whether the triggering event occurs according to the updated policy, the triggering event being associated with the recipient purchasing the gift at the second merchant; and
when the triggering event occurs, applying money received from the giver payment account to help pay for the gift.
In a similar field of endeavor, Karas discloses:
receiving a selection from the recipient of a second merchant (Karas, [0039] -  The promotion handler 160-1 allows adding and removing money in a form other than legal tender or a negotiable instrument. Examples include airline mileage programs and prepaid phone cards. For example, a user could use money in their stored value fund to purchase airline miles with an airline mileage handler i 60- i.  A conversion rate would be applied to convert t!1e money to mileage credit  The promotion handler 160-1 may need special information from the payment enabler 170, such as the sender's 110 promotion account number, etc" Some of the interfaces 180 used to gain access to the payment enabler i 70 could be used to also  gain access to the eCard site 140 to allow ordering a eCard with an embedded gift where a computer 120 may not be readily available to the sender 110.); 
updating the policy to replace the first merchant with the second merchant to yield an updated policy (Karas, [0052] - The payment conversion function 328 allows converting between disparate forms of money as it is transferred tl1rough the transfer system 190. An exchange rate database 332 holds conversion factors that allow determining the proper weight to give one form of money with respect to the others. In one example, the payment conversion function 328 may convert money in U.S. dollars to money in European Union Euros. !n anot11er example, a user may convert money into airline miles of eight miles for every dollar for a promotion handler 160-1. The exchange rate database 332 is updated with conversion rates as often as practical using conventional methods, The conversion rate may accommodate a percentage service fee for the exchange, or instead of a conversion rate, a flat fee could be charged.); 
determining, via a processor, whether the triggering event occurs according to the updated policy, the triggering event being associated with the recipient purchasing the gift at the second merchant (Karas, [0099] -  With an internal payout, the receiver 130 is given the equivalent of cash that can be used in any number of ways supported by the payment enabler 170. The sender 110 may be able to choose which ways are available for a particular gift. When the electronic gift screen is opened from the eCard 700, the receiver 130 is invited to log into the payment enabler interface 420 in step 1436. A-; indicated in step 1440, the receiver 130 can log into an existing account or open a new account in step 1312. Once an account is logged into or created, the receiver moves the money out of their stored value fund in step 1444.); and
when the triggering event occurs, applying money received from the giver payment account to help pay for the gift (Karas, [0037] - The transfer system 190 works in concert with the 140 to provide certain types of electronic gifts for eCard embedding in the eCard. Also, the receiver 130 may interact with the transfer system 190 to payout the electronic gift. In some cases, the sender 110 chooses a type of electronic gift that does not require the receiver 130 to interact with the transfer system 190, such as with a gift certificate or tangible gift. Money handlers 160 are used to pay-in money used for the electronic gift or payout gifts of money. The user interfaces 180 provide a variety of ways for the sender and receiver 110, 130 to interact with the transfer system 190. Further, the user interfaces 180 could be used to interact with the eCard site 140 and/or gift site 142. Although this embodiment uses a money transfer system 190 for some gifts, other methods could be used to fund these gifts.).
Therefore, in light of the teachings of Karas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hoffman in view of Deaton, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing for embedding electronic gifts and gift information in electronic greeting cards (eCards).

Re: Claim 9, Hoffman discloses the method of claim 8, further comprising: 
initiating a transfer of at least a portion of the money from the giver payment account to a holding account (Hoffman, col. 81, lines 1 - 6 - a Registry Financial Account 65 from or to a Financial Account 65, comprising a buy-sell; a gift; a scrip; intra­ Financial Account 65 transfers between or among Financial Accounts 65 owned by same user, wherein there is no buyer­ seller financial transaction or payment processing as may require with a standard purchase.).

Re: Claim 10, Hoffman discloses the method of claim 8, 
wherein the triggering event comprises a confirmation that a recipient device is at a location of the second merchant according to the policy (Hoffman, col. 81, lines 1 - 8  - Verification Platform 12 is enabled to provide the User with confirmation that the correct Account Issuer participated in the electronic financial transaction. Examples include con­ firming that the correct Account Issuer web site or remote 5 Third-Party Platform 28 was accessed by the User, that the correct entity designee received the User's email or instant message, and the like.).

Re: Claim 11, Hoffman discloses the method of claim 8, 
wherein applying the money comprises transferring at least a portion of the money to the recipient payment account (Hoffman, col. 62, lines 54 - 60  - A financial transaction is any electronic transfer or exchange of Financial Data having a predetermined monetary or monetary-equivalent unit value which is legal tender or a legal tender-equivalent, and which is honored by an Account Issuer, such that a User's purchase, expenditure or usage of these units results in the User's purchase or sale of goods, services or currency involving an Account Issuer.).

Re: Claim 12, Hoffman discloses the method of claim 8, 
wherein the triggering event comprises a confirmation that a recipient device has been to one or more locations associated with the second merchant according to the policy (Hoffman, col. 81, lines 1 - 8 - Verification Platform 12 is enabled to provide the User with confirmation that the correct Account Issuer participated in the electronic financial transaction. Examples include confirming that the correct Account Issuer web site or remote 5 Third-Party Platform 28 was accessed by the User, that the correct entity designee received the User's email or instant message, and the like.).

Re: Claim 13, Hoffman discloses the method of claim 8, further comprising: 
when the triggering event occurs, presenting an interactable object to the recipient through a device (Hoffman, col. 131, lines 47 - 60  -  As an example of the above, the User's intelligent agent can direct the User's search engine to automatically conduct periodic, customized online data retrievals reflecting User­ customized priorities  for: product or service promotional offers or discounts via email or instant messaging; User­ customized investment updates; User-customized medical or health information; competitive product or service prices across a broad range of online Account Issuers; hobby or recreational interests; interactive User-customized online 55 advertisements, wherein product or service providers are permitted to provide unsolicited information to a User based upon certain User-customized criteria; online event calendaring, wherein a User is automatically notified of upcoming events or activities reflecting their interests.); and 
when the triggering event does not occur, not presenting an interactable object to the recipient through the device (Hoffman, col. 61, lines 16 - 25  - The network is a public network and assumed to be insecure and open to eaves­ droppers. In illustrative embodiment, the network is embodied as the Internet. In this context, the computers may or may not be connected to the Internet at all times. For instance, the computer may employ a modem to occasionally connect to the Internet, whereas the rule-module nexus might maintain a permanent connection to the Internet. It is noted that the network may be implemented as other types of networks, such as an interactive television (ITV) network.).

Re: Claim 14, Hoffman discloses the method of claim 13, 
wherein if the recipient interacts with the interactable object, then adding a promotion to the gift (Hoffman, col. 131, lines 47 - 60  -  As an example of the above, the User's intelligent agent can direct the User's search engine to automatically conduct periodic, customized online data retrievals reflecting User­ customized priorities  for: product or service promotional offers or discounts via email or instant messaging; User­ customized investment updates; User-customized medical or health information; competitive product or service prices across a broad range of online Account Issuers; hobby or recreational interests; interactive User-customized online 55 advertisements, wherein product or service providers are permitted to provide unsolicited information to a User based upon certain User-customized criteria; online event calendaring, wherein a User is automatically notified of upcoming events or activities reflecting their interests.); and 
wherein if the recipient does not interact with the interactable object, then not adding the promotion to the gift (Hoffman, col. 61, lines 36 - 47  - The User may interact via the rule-module nexus with a transaction system or a merchant using any transaction terminal such as a telephone, magnetic stripe card reader, radio frequency interrogator, keyboard, mouse, kiosk, personal digital assistant, touch screen, voice recognition device, transponder, biometrics device, handheld computer (e.g., Palm Pilot™), cellular phone, web TV, web phone, blue tooth/ beaming device and/or the like. Similarly, the invention could be used in conjunction with any type of personal computer, network, computer, workstation, minicomputer, mainframe, or the like, running any operating system such as any version of Windows,).

Re: Claim 15, Hoffman discloses the method of claim 13, 
wherein the device is one a recipient device and a merchant device Hoffman, col. 61, lines 36 - 47  - The User may interact via the rule-module nexus with a transaction system or a merchant using any transaction terminal such as a telephone, magnetic stripe card reader, radio frequency interrogator, keyboard, mouse, kiosk, personal digital assistant, touch screen, voice recognition device, transponder, biometrics device, handheld computer (e.g., Palm Pilot™), cellular phone, web TV, web phone, blue tooth/ beaming device and/or the like. Similarly, the invention could be used in conjunction with any type of personal computer, network, computer, workstation, minicomputer, mainframe, or the like, running any operating system such as any version of Windows,).

Re: Claim 16, Hoffman discloses the method of claim 14, 
wherein the updated policy is modified according to whether the recipient interacts with the interactable object (Hoffman, col. 61, lines 12 - 25  - Referencing the computer networked aspect of an illustrative embodiment of this invention, each party is equipped with a computing system to facilitate online commerce trans­ actions. The computing units may be connected with each other via a data communication network. The network is a public network and assumed to be insecure and open to eaves­ droppers. In illustrative embodiment, the network is embodied as the Internet. In this context, the computers may or may not be connected to the Internet at all times. For instance, the computer may employ a modem to occasionally connect to the Internet, whereas the rule-module nexus might maintain a permanent connection to the Internet. It is noted that the network may be implemented as other types of networks, such as an interactive television (ITV) network.).

Re: Claim 17, Hoffman discloses the method of claim 16, 
wherein modifying the updated policy comprises transmitting money to the recipient payment account and applying the promotion (Hoffman, col. 131, lines 47 - 60  -  As an example of the above, the User's intelligent agent can direct the User's search engine to automatically conduct periodic, customized online data retrievals reflecting User­ customized priorities  for: product or service promotional offers or discounts via email or instant messaging; User­ customized investment updates; User-customized medical or health information; competitive product or service prices across a broad range of online Account Issuers; hobby or recreational interests; interactive User-customized online 55 advertisements, wherein product or service providers are permitted to provide unsolicited information to a User based upon certain User-customized criteria; online event calendaring, wherein a User is automatically notified of upcoming events or activities reflecting their interests.).

Re: Claim 18, Hoffman discloses a method comprising: 
receiving, at a network-based service provider, data from a giver regarding a giver payment account and a giver rewards program account (Hoffman, col. 21, lines 18 - 25  - In an illustrative embodiment of the system of the invention, an incentives account comprises financial data, comprising: gift certificate units; stored-value units; electronic coupon units having a predetermined monetary value; minutes of telephone calling time; miles towards earning a free airplane flight; accruing units of a predetermined monetary value exchangeable for a product, and; accruing units of a predetermined monetary value exchangeable for a service.). 
However, Hoffman does not expressly disclose:  
receiving, from the giver, an identification of a gift having a gift credit amount, a first merchant and a gift credit recipient having a recipient payment account that is independent of the giver payment account.
In a similar field of endeavor, Deaton discloses:
receiving, from the giver, an identification of a gift having a gift credit amount, a first merchant and a gift credit recipient having a recipient payment account that is independent of the giver payment account (Deaton, col. 16, lines 28 - 57 - Manufacturer computer 53 may be used to perform these functions. Alternatively, UPC server 12 may include circuitry and/or software 70 for also performing this validation and for providing manufacturer 16 a summary of the number and amount of coupons redeemed for the particular manufacturer. In either event, once verified  manufacturer 16 may effect a credit, demonstrated by arrow 104, directed to store 14 in the amount of the redeemed coupons. The credit may be communicated to store 14 through UPC server 12 or directly to store 14. Such communication may utilize an electronic mail message or other suitable mechanism. Because product information may be received on a substantially real-time basis, coupon redemption validation may also be performed rapidly.).
Therefore, in light of the teachings of Deaton, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hoffman, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by similar methods and systems in the same way to providing manufacturer a summary of the number and amount of coupons redeemed for the particular manufacturer. 
However, Hoffman in view of Deaton does not expressly disclose:  
receiving a selection from the gift credit recipient of a second merchant that is different from the first merchant; 
establishing a policy associated with monitoring a triggering event associated with use of the recipient payment account at the second merchant; and 
providing a benefit to the giver via the giver rewards program account based on the triggering event.
In a similar field of endeavor, Karas discloses:
receiving a selection from the gift credit recipient of a second merchant that is different from the first merchant (Karas, [0039] -  The promotion handler 160-1 allows adding and removing money in a form other than legal tender or a negotiable instrument. Examples include airline mileage programs and prepaid phone cards. For example, a user could use money in their stored value fund to purchase airline miles with an airline mileage handler i 60- i.  A conversion rate would be applied to convert t11e money to mileage credit  The promotion handler 160-1 may need special information  from the payment enabler 170, such as the sender's  110 promotion account number, etc" Some of the interfaces  180 used to gain access to the payment enabler i 70 could be used to also  gain access to the eCard site 140 to allow ordering a eCard with an embedded gift where a computer 120 may not be readily available to thereunder 110.); 
establishing a policy associated with monitoring a triggering event associated with use of the recipient payment account at the second merchant (Karas, [0099] -  With an internal payout, the receiver 130 is given the equivalent of cash that can be used in any number of ways supported by the payment enabler 170. The sender 110 may be able to choose which ways are available for a particular gift. When the electronic gift screen is opened from the eCard 700, the receiver 130 is invited to log into the payment enabler interface 420 in step 1436. A-; indicated in step 1440, the receiver 130 can log into an existing account or open a new account in step 1312. Once an account is logged into or created, the receiver moves the money out of their stored value fund in step 1444.); and 
providing a benefit to the giver via the giver rewards program account based on the triggering event (Karas, [0037] -  The transfer system 190 works in concert with the 140 to provide certain types of electronic gifts for eCard embedding in the eCard. Also, the receiver 130 may interact with the transfer system 190 to payout the electronic gift. In some cases, the sender 110 chooses a type of electronic gift that does not require the receiver 130 to interact with the transfer system 190, such as with a gift certificate or tangible gift. Money handlers 160 are used to pay-in money used for the electronic gift or payout gifts of money. The user interfaces 180 provide a variety of ways for the sender and receiver 110, 130 to interact with the transfer system 190. Further, the user interfaces 180 could be used to interact with the eCard site 140 and/or gift site 142. Although this embodiment uses a money transfer system 190 for some gifts, other methods could be used to fund these gifts.).
Therefore, in light of the teachings of Karas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hoffman in view of Deaton, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing for embedding electronic gifts and gift information in electronic greeting cards (eCards).

Re: Claim 19, Hoffman in view of Deaton discloses the method of claim 18, wherein the identification identifies a plurality of gifts each having a respective gift card amount, a respective first merchant and a respective gift credit recipient, and wherein each respective gift credit recipient has a respective recipient payment account that is independent of the giver payment account, the method further comprising: 
establishing a plurality of policies, wherein each policy of the plurality of policies is associated with monitoring a respective triggering event associated the respective recipient payment account at the respective second merchant, the respect second merchant being chosen by the recipient (Deaton, col. 5, lines 43 - 54 - Whether or not connected to UPC server 12, incentive controller 44 may provide incentives, such as redeemable coupons or a written notification of a future product discount or advertising message, to customers at points of sale 36, 38, 40, recommend such incentives to  manufacturer 16, or process incentives generated by manufacturer 16. Incentive controller 44 may also be used in validating product purchases in conjunction with products offered at a discount or for products for which coupons are redeemed. Incentive controller 44 may generate incentives based upon a customer's past purchasing history, a customer's present purchases, a combination of these two, or other suitable techniques.); and 
providing a benefit to the giver via the giver rewards program account based on the respective triggering event (Deaton, col. 10, lines 17 - 25 - Furthermore, a manufacturer may communicate incentives to customers independent of the current market position of  its  products  and/or  independent  of  the purchases of a particular customer  in a  current transaction. Alternatively, UPC server 12 may generate and communicate incentives, such as  those described in U.S. Pat. No. 5,687,322, or elsewhere herein, to customers for the benefit of retail store 14, manufacturer 16, or other clients.).  The rationale for support of motivation, obviousness and reason to combine see claim 18 above.


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).


Applicant's arguments filed with an amendment on 29 July 2021 have been fully considered but they are not persuasive.  

Applicant Argument: 
“The conclusion in the Office Action is that the abstract idea (Steps A-F) are a fundamental economic practice such as "mitigating transaction risk" in Alice. Applicant submits that step I is in error because in Alice, it is foundational to the analysis that the abstract idea be a "fundamental economic practice long prevalent in our system of commerce."“, (see page 8 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The 2019 Revised Patent Subject Matter Eligibility Guidance states that a category of abstract ideas is a "Fundamental Economic Practice", which are concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The method for generating, via the network-based service provider, a policy comprising the first merchant, wherein the policy is at least in part giver-defined and wherein the policy is linked to the recipient payment account and transmitting an electronic notice to a recipient device, the electronic notice indicating the first merchant and that the policy is linked to the recipient payment account, falls under the category of concepts relating to business relations and commerce.  Abstract ideas are not limited to ideas that may be characterized as economic principles; nor are abstract ideas limited to the examples set forth in Alice, i.e., fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships or formulae.  

Re: Claim 1, the applicant asserts that cited prior art do not teach – “receiving, at a network-based service provider, an identification of a first merchant from a giver at a first time, wherein a gift from the giver to a recipient is redeemable at the first merchant, the giver having a giver payment account existing prior to the first time and the recipient having a recipient payment account existing prior to the first time.“, (see page 12 of the Remarks).

The Examiner respectfully disagrees, Hoffman does discloses “receiving, at a network-based service provider, an identification of a first merchant from a giver at a first time, wherein a gift from the giver to a recipient is redeemable at the first merchant, the giver having a giver payment account existing prior to the first time and the recipient having a recipient payment account existing prior to the first time.“ at (Hoffman, col. 21, lines 18 - 25  - In an illustrative embodiment of the system of the invention, an incentives account comprises financial data, comprising: gift certificate units; stored-value units; electronic coupon units having a predetermined monetary value; minutes of telephone calling time; miles towards earning a free airplane flight; accruing units of a predetermined monetary value exchangeable for a product, and; accruing units of a predetermined monetary value exchangeable for a service.), with further emphasis at (Hoffman, col. 36, lines 17 - 32 -  In another embodiment of the system of the invention, the financial transaction processing means further comprises: a rule-module invoking means via a rule-module nexus; a buyer-seller exchange means wherein a user's financial account balance is adjusted and a payee's financial account is correspondingly adjusted, wherein the user and the payee are different parties; a financial data transferring means, comprising means for transferring financial data from a financial account of the user to another financial account of the user, wherein there is no buyer-seller exchange; a pre-paid ticket redeeming means, comprising means for venue admittance, wherein there is no buyer-seller exchange; a pre-paid membership benefit redeeming means, comprising means for venue admittance, wherein there is no buyer-seller exchange; an electronic benefits transfer means, wherein there is no buyer-seller exchange.).

Re: Claim 1, the applicant asserts that cited prior art do not teach – “generating, via the network-based service provider, a policy comprising the first merchant, wherein the policy is at least in part giver-defined and wherein the policy is linked to the recipient payment account.“, (see page 13 of the Remarks).

The Examiner respectfully disagrees, Deaton does discloses “generating, via the network-based service provider, a policy comprising the first merchant, wherein the policy is at least in part giver-defined and wherein the policy is linked to the recipient payment account.“ at (Deaton, col. 5, lines 43 - 54 - Whether or not connected to UPC server 12, incentive controller 44 may provide incentives, such as redeemable coupons or a written notification of a future product discount or advertising message, to customers at points of sale 36, 38, 40, recommend such incentives to  manufacturer 16, or process incentives generated by manufacturer 16. Incentive controller 44 may also be used in validating product purchases in conjunction with products offered at a discount or for products for which coupons are redeemed. Incentive controller 44 may generate incentives based upon a customer's past purchasing history, a customer's present purchases, a combination of these two, or other suitable techniques.), with further emphasis at (Deaton, col. 9, lines 31 – 49 - After evaluating the position of its products at step 76, a manufacturer may intercede at step 78 to attempt to effect increased purchases of the manufacturer's products at step 78. Such intercession may take a variety of forms. For example, manufacturer 16 can initiate offers to customers by e-mail, can initiate offers through the use of kiosks conventionally located in stores such as retail stores, can initiate offers for immediate communication at the point-of-sale, can communicate notification of a future electronic discount at the point-of-sale, and manufacturer 16 may take other applicable action. Additionally, manufacturer 16 may communicate an incentive through UPC server 12 for receipt by a customer of retail store 14. Alternatively, the above­ described functionality may also be implemented within UPC server 12 on behalf of manufacturer 16. Because point-of-sale information is communicated on a substantially real-time basis to UPC server 12, incentives may be communicated, if desired, to a customer prior to the customer leaving store 14.).

Re: Claim 1, the applicant asserts that cited prior art do not teach – “transmitting an electronic notice to a recipient device, the electronic notice indicating the first merchant and that the policy is linked to the recipient payment account.“, (see page 13 of the Remarks).

The Examiner respectfully disagrees, Deaton does discloses “transmitting an electronic notice to a recipient device, the electronic notice indicating the first merchant and that the policy is linked to the recipient payment account.“ at (Deaton, col. 9, lines 15 - 23 - After point-of-sale information is received by UPC server 12, point-of-sale information is transmitted on a substantially real-time basis over communication link 26 to manufacturer 16. In the embodiment illustrated in FIGURE al communication link 26 is an Internet connection between manufacturers16 and UPC server 12; however, other suit- able connections may be established including satellite links, wireless communications, phone lines, and dedicated lines.), with further emphasis at (Deaton, col. 17, lines 1 – 20 - UPC server 12 therefore, may receive from store 14 Unifom Product Codes and the price information that is also transmitted to manufacturer 16.  Manufacturer 16 may then be able to assess the number of its products sold at a discount and the amount of discount owed store 14. In response, manufacturer 16 may provide a credit notification through UPC server 12 for transmission to store 14, thus effecting electronic settlement of temporary price reductions offered by a manufacturer and implemented by a store. Such electronic settlement may also be utilized to compensate store 14 for redeemed coupons or application of other discounts effected at the initiative of manufacturer 16.).

Re: Claim 1, the applicant asserts that cited prior art do not teach – “receiving a selection from the recipient of a second merchant at which to redeem the gift from the giver.“, (see page 13 of the Remarks).

The Examiner respectfully disagrees, Karas does discloses “receiving a selection from the recipient of a second merchant at which to redeem the gift from the giver.“ at (Karas, [0039] -  The promotion handler 160-1 allows adding and removing money in a form other than legal tender or a negotiable instrument. Examples include airline mileage programs and prepaid phone cards. For example, a user could use money in their stored value fund to purchase airline miles with an airline mileage handler i 60- i.  A conversion rate would be applied to convert t!1e money to mileage credit  The promotion handler 160-1 may need special information  from the payment enabler 170, such as the sender's  110 promotion account number, etc" Some of the interfaces  180 used to gain access to the payment enabler  i 70 could be used to also  gain access to the eCard site 140 to allow ordering a eCard with an embedded gift where a computer 120 may not be readily available to the sender 110.), with further emphasis at (Karas, [0093], - The second way for the sender 110 to fund the stored value fund of the receiver begins in step 1328 where money is given at a retail location 600. The money can be in the form of a credit/debit card, negotiable instrument, promotional points, coupons, and/or cash. If the eCard 700 were already selected online and stored, the agent could access the eCard 700 to add the electronic gift. More typically, the sender would select the eCard 700 at the kiosk interface 180-2 in the retail location 600. The agent is able to pull up the eCard transaction by the identifier of the receiver 130 or other information in step 1332. With the provided money, the agent enters the desired electronic gift and the amount associated with it or pays the merchant associated with the tangible gift. In step 1344, the money is moved to the receiver's stored value fund minus any fees.).

Re: Claim 1, the applicant asserts that cited prior art do not teach – “updating the policy to apply to the second merchant selected by the recipient to yield an updated policy.“, (see page 13 of the Remarks).  

The Examiner respectfully disagrees, Karas does discloses “updating the policy to apply to the second merchant selected by the recipient to yield an updated policy.“ at (Karas, [0052] -  The payment conversion function 328 allows converting between disparate forms of money as it is transferred t!1rough the transfer system 190. An exchange rate database 332 holds conversion factors that allow determining the proper weight to give one form of money with respect to the others. In one example, the payment conversion function 328 may convert money in U.S. dollars to money in European Union Euros. !n another example, a user may convert money into airline miles of eight miles for every dollar for a pronation handler 160-1. The exchange rate database 332 is updated with conversion rates as often as practical using conventional methods, The conversion rate may accommodate a percentage service fee for the exchange, or instead of a conversion rate, a flat fee could be charged.), with further emphasis at (Karas, [0088], -  If an electronic gift is included in the eCard as determined in step 1232, an icon or button appears in the eCard 700 that is clicked to direct the receiver 130 to a eCard screen 700 that informs the receiver 130 of the gift and presents the greeting of the eCard 700. This screen could include another message, information on the electronic gift, advertisements, and/or other information. The screen may give all the information necessary for redeeming the electronic gift.  For example, another-button may be=presented entitled "redeem your gift certificate" that would forward the user to the target merchant(s) for the gift certificate. To verify identity, the target merchant would require the e-mail address for the eCard be used to configure an account. Where money is available from a stored value fund on the payment enabler 170, the receiver 130 is invited to create an account where there is none. Some money gifts from the payment enabler 170 do not require creation of an account.).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696